Citation Nr: 1444970	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right eye disability due to surgery at the Murfreesboro VA Medical Center (VAMC) in September 2007.  



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  VBMS contains no documents regarding the Veteran.  Virtual VA includes VA treatment records dated from January 2008 to July 2012, a copy of the July 2014 hearing transcript, and a copy of a September 2014 appellate brief.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an additional right eye disability as a result of cataract surgery performed at the Murfreesboro VAMC in September 2007.  He testified that his right eye progressively worsened and that he was told by a physician at the Nashville VAMC that he had problems stemming from the September 2007 surgery.  See Board Hearing Transcript (Tr.) at 8.  He said he was told that something was done wrong during the September 2007 surgery and that another surgery was needed to save his eye.  Id. at 10.  

The record reflects that the Veteran underwent a right cataract extraction with right intraocular lens implantation in September 2007.  An October 2009 VA ophthalmology consultation note reflects that the Veteran reported that his vision was getting worse.  On examination, optical coherence tomography showed diffuse thickening and what appeared to be epiretinal membrane causing traction and macular pucker.  The physician discussed treatment options, including observation versus pars plantar vitrectomy.  The Veteran opted for surgery, and a pars plantar vitrectomy was performed on the right eye in November 2009.  

The Board finds that additional development is needed before addressing the merits of the Veteran's claim.  First, there appears to be outstanding relevant records that need to be obtained.  The VA treatment records indicate that informed consent was obtained prior to the September 2007 and November 2009 surgeries, but do not include copies of the signed forms.  The record indicates that the full consent documents can be accessed through VistA Imaging.  On remand, a copy of the consent forms should be obtained and associated with the claims file.  

The AOJ should also request that the Veteran identify all providers who have treated him for his claimed right eye disability and provide any authorizations required to obtain those records.  Notably, an August 2009 VA treatment record indicates the Veteran was seen at the Geisinger Clinic in Pennsylvania.  

In addition, the AOJ should ensure that all relevant VA surgical and nursing notes are associated with the claims file.

The Board further finds that a VA examination and medical opinion are needed to make a determination on the matter. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed right eye disability, to include the Geisinger Clinic.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Pertaining to the September 2007 and November 2009 right eye surgeries, the AOJ should ensure that all surgical and nursing notes from the Murfreesboro and Nashville VAMCs are obtained.  The AOJ should also obtain the full informed consent documents through the VistA imaging system and associate them with the claims file.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination in connection with his claim.  The entire claims file should be made available to and be reviewed by the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state whether the Veteran has any additional right eye disability as a result of the September 2007 surgery at the Murfreesboro VAMC.

If there is additional disability, he or she should state whether the additional right eye disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  

Notwithstanding any informed consent documents, the examiner should further state whether any additional right eye disability was a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this Veteran's case. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue on appeal.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



